Citation Nr: 0613278	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for allergic asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1994 to June 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2006, a transcript 
of which is of record.  In addition, at this hearing he 
intimated that he had developed skin problems as part of his 
service-connected allergic asthma.  To the extent this 
indicates he is seeking service connection for skin problems 
as secondary to a service-connected disability, this issue is 
referred to the RO for appropriate action.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

Service connection was established for the veteran's allergic 
asthma by a June 1999 rating decision.  An initial rating of 
60 percent was assigned, effective June 28, 1999.  However, 
this rating decision also stated that since there was a 
likelihood of improvement, this assigned evaluation was not 
considered permanent and was subject to a future review 
examination.

Thereafter, a February 2002 rating decision proposed to 
reduce the assigned rating for the veteran's allergic asthma 
to zero percent (noncompensable), and this reduction was 
effectuated by a subsequent August 2002 rating decision, 
effective December 1, 2002.  However, a January 2003 rating 
decision assigned the current 30 percent rating, effective 
December 1, 2002.  This rating was confirmed and continued by 
a February 2003 rating decision.  Thereafter, in May 2003, 
the veteran submitted a Notice of Disagreement, contending 
that this disability warranted a rating in excess of 30 
percent.

The record reflects that the veteran was accorded VA 
respiratory examinations which evaluated the severity of his 
service-connected allergic asthma in November 2002 and March 
2004.  However, at his February 2006 hearing the veteran 
contended that the most recent examination was inadequate.  
Moreover, his testimony regarding his current symptomatology 
indicates that it may have increased in severity since this 
examination.  Specifically, the veteran indicated in his 
testimony that he takes corticosteroids.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board also notes that the veteran indicated at his 
February 2006 hearing that he had a medical appointment to 
evaluate his asthma within the next couple of months at the 
VA medical facility in Dallas, Texas.  Inasmuch as the Board 
has already determined that a remand is required in this 
case, the RO should also follow-up on this testimony to 
determine if there is any recent medical treatment for the 
service-connected allergic asthma, especially as he indicated 
he was scheduled to receive treatment through VA in the near 
future.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence or other 
information necessary to establish an effective date for the 
disability rating on appeal should a higher rating be 
assigned.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the veteran that an effective date for an award of an 
increased rating will be assigned, if such a rating is 
awarded, and also includes an explanation as to the type of 
evidence or other information on which the effective date 
will be based.  

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for an increased rating for the 
claim on appeal should the increased 
rating be awarded, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his asthma 
since March 2004.  After securing any 
necessary release, the RO should obtain 
these records.  Of particular importance 
is any recent treatment he may have 
received at the VA medical facility in 
Dallas, Texas.

3.  After obtained any additional records 
to the extent possible, the veteran 
should be afforded a VA examination to 
evaluate the current nature and severity 
of his service-connected allergic asthma.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any necessary testing, to 
include a pulmonary function test, should 
be conducted with this examination.  The 
examiner should indicate whether the 
veteran is currently treated with 
intermittent courses of systemic 
corticosteroids and, if so, how 
frequently such courses are prescribed 
and when such current treatment began. 

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the most recent SSOC in 
May 2004, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



